Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 1 of 7

x

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
. CASE NO.: 1:19-cv-24713-KMW
SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
Ve

NEIL BURKHOLZ, FRANK BIANCO,
PALM FINANCIAL MANAGEMENT, LLC,
' AND SHORE MANAGEMENT SYSTEMS, LLC,
Defendants, and

RHODA BURKHOLZ AND SUZANNE BIANCO,

Relief Defendants.
/

FINAL JUDGMENT FOR DEFENDANTS PALM FINANCIAL MANAGEMENT, LLC
~ AND SHORE MANAGEMENT SYSTEMS, LLC

WHEREAS, on January 22, 2020, the Clerk. of Court entered Clerk’s Certificates
of Default against Defendants Palm Financial Management, LLC ( Palm Management”)
and Shore Management Systems, LLC (‘Shore Management’), and WHEREAS, the
Court has reviewed Plaintiff Securities and Exchange Commission’ s Motion for a |
Default Judgment against Palm Management and Shore Management, all supporting
documents, and any opposition thereto, and based on the evidence and authorities

- presented therein, the Court hereby finds that Palm Management and Shore
Management have each violated Section 10(b) of the Securities Exchange Act of 1934
| (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder —

[17 C.F.R. § 240.1 Ob-5], and orders as follows:
Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 2 of 7

IL Permanent Injunction
| IT IS ORDERED, ADJUDGED, AND DECREED that Palm Management and
Shore Management are each permanently restrained and enjoined from violating,
directly or indirectly, Section 10(b) of the Exchange Act 115 U.S.C. § 78)(b)] and Rule
. 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or
instrumentality of interstate commerce, or of the mails, or of any. facility of any national
securities exchange, in connection with the purchase or sale of any security: |
(a) to employ any device, scheme, ‘or artifice to defraud;
(b) to make any untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading: or
(c): : to engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person by, directly or
- indirectly, (i) creating a false appearance or otherwise deceiving any
person, or (ii) disseminating false or misleading documents, materials, or
information or making, either orally or In writing, any false or misleading
statement in any communication with any investor or prospective investor,
about: | |
(A) any investment in securities, —
(B) the proposects for success of any investment,
(C) the use of investor funds,
(D) compensation to any person,

(E) the rates of the investment return, historically or in the future,
Case 1:19-cv-24713-KMW Document 51 Entered on-FLSD Docket 02/25/2020 Page 3 of 7

(F) investor account balances, or
(G) the misappropriation of investor funds or investment proceeds.
’ ITIS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
_ following who receive actual notice of this Final Judgment by personal service or
otherwise: (a) Palm Management's and Shore Management's officers, agents,
servants, employees, and attorneys: and (b) other persons in active concert or
participation with Palm Management or Shore Managmenet or with anyone described in
(a).
I, Monetary Relief

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Palm
Management is liable for disgorgement of $556,231.47, representing Palm
Management's net illicit gains, plus prejudgment interest in the amount of $67,889.61,
for a total of $624,121.08, and that Shore Management is liable for disgorgement of
$534,418.48, representing Shore Management's net illicit gains, plus prejudgment
interest in the amount of $65,227.27, for a total of $599,645.75. Palm Management and
Shore Management shall each pay these. amounts within fourteen (14) days after entry ~
of this Final Judgment.

Palm Management and Shore Management may.transmit payment electronically
to the Commission, which will provide detailed ACH transfer/Fedwire instructions upon
request. Payment may also be made directly from a bank account via Pay.gov through
the SEC website at http://www. sec.qov/about/offices/ofm.htm. Palm Management and

Shore Management may also pay by certified check, bank cashier’s check, or United
Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 4 of 7

States postal money order payable to the Securities and Exchange Commission, which
shall be delivered or mailed to:

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and
name of this Court; [Palm Management or Shore Management's name] as a defendant
in this action; and specifying that payment is made pursuant to this Final Judgment.

Palm Management and Shore Management shall each simultaneously transmit
photocopies of evidence of payment and case identifying information to the
Commission’s counsel in this action. By making their respective payments, Palm
Management and Shore Management relinquish all legal and equitable right, title, and
interest in such funds and no part of the funds shall be returned to Palm Management or
Shore Management. Palm Management and Shore Management shall pay post-
judgment interest on any delinquent amounts pursuant to 28 USC § 1961. The
Commission shall hold the funds, together with any interest and income thereon
(collectively, the “Fund”), pending further order of the Court.

The Commission may propose a plan to distribute the Fund subject to the Court's
approval. Such a plan may provide that the Fund shall be distributed pursuant to the
Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court
shall retain jurisdiction over the administration of any distribution of the Fund. If the

Commission staff determines that the Fund will not be distributed, the Commission shall

send the funds paid pursuant to this judgment to the United States Treasury.
Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 5 of 7

tl.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, in partial
satisfaction of Palm Management's and Shore Management's disgorgement obligations,
within 3 days after being served with a copy of this Final Judgment, TD Ameritrade shall
transfer the entire balance of the following brokerage accounts, which were frozen

pursuant to an Order of this Court, to the Commission:

 

 

 

 

Account Owner Account Number
Palm Financial Management -5095
Shore Partners 4044
Shore Partners -7084

 

 

 

 

TD Ameritrade may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request. Payment may
also be made directly from a bank account via Pay.gov through the SEC website at
http:/Awww.sec.gov/about/offices/ofm.htm. TD Ameritrade also may transfer these funds
by certified check, bank cashier's check, or United States postal money order payable
to the Securities and Exchange Commission, which shall be delivered or mailed to:

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and

name of this Court; and specifying that payment is made pursuant to this Final

Judgment.
Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 6 of 7.

Ve
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, in paitial
‘satisfaction of Palm Management's disgorgement obligations, within 3 days after being -
~ served with a copy of this Final Judgment, Wells Fargo Bank shall transfer the entire
balance of the following bank accounts, which were frozen pursuant to an Order of this

Court, to the Commission:

 

 

 

 

 

Account Owner - _ | Account Number
Palm Financial Fund -3487
Palm Financial Management LLC -4900 -

 

 

Wells Fargo Bank may. transmit payment electronically to the Commission, which -
- will provide detailed ACH transfer/Fedwire instructions upon request. Payment may.
also be made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Wells Fargo Bank also may transfer these
funds by certified check, bank cashier's check, or United States postal money order
payable to the Securities and Exchange Commission, which shall be delivered or mailed |
to:
Enterprise Services Center .
Accounts Receivable Branch _
6500 South MacArthur Boulevard
Oklahoma City, OK 73169 ~
and shall be accompanied by a letter identifying the case title, civil action number, and

_name of this Court; and specifying that payment is made pursuant to this Final

Judgment.
Case 1:19-cv-24713-KMW Document 51 Entered on FLSD Docket 02/25/2020 Page 7 of 7

V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall
retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
Judgment.

Accordingly, pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, the
Clerk is ordered to enter this Final Judgment.

DONE AND ORDERED in Chambers in Miami, Florida, thi? T Cay of February,
2020. .

ho
ONTED M. WILLIAMS
UNITED/STATES DISTRICT JUDGE
